Citation Nr: 0433700	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-06 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right hand as part of residuals of an in-service hand 
injury.

2.  Entitlement to an initial increased evaluation for 
Raynaud's syndrome, right hand, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from March 1988 to December 
1996.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from the initial rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in November 2000, which granted service connection 
for Raynaud's syndrome of the right hand, and assigned a 10 
percent rating for that disability from April 13, 1999, the 
date of the original claim. 

In October 2003, the Board issued a decision which granted an 
increased evaluation for Raynaud's syndrome, right hand.  In 
that decision, the Board noted that the initial claim 
referred to

"residuals of a hand injury with 
traumatic arthritis with Raynaud's 
phenomenon".  Since the veteran has not 
filed his disagreement with the nature of 
this initial grant other than as related 
to the assignment of the rating, any 
collateral issue relating to service 
connection for other right hand injury 
residuals to include arthritis is not 
part of the current appeal. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
the Joint Motion to Remand, which was designated as to 
"Vacate in Part and Remand", it was stated that "(t)he 
Board's grant of 20 percent for Raynaud's syndrome shall not 
be disturbed by the instant joint motion for remand".  
[emphasis added]

However, the Joint Motion further noted that the veteran's 
intention was to include the arthritis issue as part and 
parcel of his right hand disability rating.  The argument 
associated therewith was that there was evidence of record 
with regard to the presence of arthritis, and that because 
the Board improperly denied jurisdiction over the arthritis 
claim, the case had to be remanded for readjudication of that 
issue.  

It was also specifically noted that inasmuch as the claim had 
not been developed by VA for arthritis, the duty to assist 
might require "a thorough and contemporaneous VA examination 
that was adequate for rating purposes".

The Court Order, dated July 27, 2004 [No. 03-2094], was:

ORDERED that the motion for remand is 
granted and that part of the BVA's 
decision that denied an initial increased 
evaluation in excess of 20% for Raynaud's 
syndrome, right hand, is vacated.  The 
matter is remanded, pursuant to 38 U.S.C. 
§ 7252(a), for compliance with the 
instructions in the joint motion, which 
is incorporated herein by reference.  

In the meantime, the veteran submitted to the RO another VA 
Form 21-4138, dated June 25, 2004, in which he indicated that 
while he was receiving 20 percent for his Raynaud's syndrome 
and he was asking for reconsideration of an increase as this 
had worsened, was affecting his ability to work, and was 
exhibited by characteristic attacks on a daily basis.  He did 
not attach any further evidence in that regard.  This was 
received at the RO on June 29, 2004, before the Court Order.  
It was filed in the claims file, but apparently no further 
action has been taken by the RO on that correspondence.

The Board must address the issue as it stands before it at 
the present time, and can only address those issues which 
have been fully developed, i.e., the issue, as characterized 
by the Joint Motion and the Court order, as limited to that 
shown as issue # 2 on the front page of this decision.   

Accordingly, and in accordance with the Court mandate, any 
collateral issue relating to service connection for traumatic 
arthritis of the right hand as part of residuals of an in-
service hand injury will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the issue at hand.

2.  Evidence of record and resolution of doubt establish that 
the veteran Raynaud's syndrome of the right hand is 
manifested by characteristic attacks occurring more often 
than not four to six times a week but less frequently than 
daily and without digital ulcers or more serious symptoms.

3.  The documented evidence of record now in the file does 
not reflect that the veteran's right hand Raynaud's 
phenomenon requires frequent hospitalizations or causes 
significant impact on his ability to work at present.



CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for service-
connected Raynaud's disease, have been met. 38 U.S.C.A. § 
1155 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7117 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
communications, they have indicated an understanding of what 
is required and who is responsible for obtaining what 
evidence.  With regard to appellate issue # 1 on the front 
cover of this decision, and apaprently in accordance with the 
beliefs of the veteran as stated in the Joint Remand brief, 
the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice the 
veteran or his entitlements.

In cases such as this in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, and based upon the decision 
reached by the Board, staged ratings are unnecessary.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003). 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2003).

Applicable in rating the veteran's service-connected right 
wrist disability is 38 C.F.R. § 4.104, DC 7117, the DC used 
to rate Raynaud's disease.  "Raynaud's disease is a vascular 
disorder marked by recurrent spasm of the capillaries and 
especially those of the fingers and toes upon exposure to 
cold, characterized by pallor, cyanosis and redness in 
succession, usually accompanied by pain, and in severe cases 
progressing to local gangrene.  The terms 'Raynaud's 
phenomenon' or 'Raynaud's syndrome' are used to describe the 
symptoms associated with Raynaud's disease."  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993).

Prior to the veteran's appeal, the rating criteria for 
evaluating diseases of the arteries and veins, including 
Raynaud's disease, were revised, effective January 12, 1998. 
62 FR 65207 (December 11, 1997) (The rating criteria for 
Raynaud's disease, however, remained codified at 38 C.F.R. § 
4.104, DC 7117).  

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided when there are 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is provided when there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is provided when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is provided with two or more digital 
ulcers plus amputation of one or more digits and history of 
characteristic attacks.

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesia and precipitated 
by exposure to cold or by emotional upsets.  Further, these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  See Note following 38 C.F.R. § 4.104, DC 7117 
(2003).

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court 
held that 38 C.F.R. § 4.40 required consideration of factors 
such as lack of normal endurance, functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups.  The 
Court also held that 38 C.F.R. § 4.45 required consideration 
of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, as fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Factual Background and Analysis

In service, the veteran fell and was felt to have injured his 
right middle and ring fingers.  At the time of initial care, 
a possible avulsion fracture was shown on X-ray of the middle 
phalanx of the ring finger.  However, subsequent assessments 
did not confirm fracture, and symptoms began to develop into 
a more sensory nature.  Possible Raynaud's phenomenon was 
suggested and diagnosis was later confirmed.  

Since service, the veteran has experienced several injuries 
to one or more fingers on his right hand.  

On VA examination in September 2000, the veteran stated that 
since his initial in-service fall at which time he caught 
himself with his right hand and fingers, his 3rd metacarpal 
phalangeal joint had been enlarged and asymmetric compared to 
the others.  He said he was told he had arthritis in the hand 
in addition to Raynaud's phenomenon.  He stated that the 
fingers on his right hand would turn white after being 
exposed to cold weather for any length of time, particularly 
below 60 degrees; and that after they became white and hurt, 
they would then turn yellow.  He did not have any trouble 
when holding a glass of cold drink or such.  There were no 
comparable problems in the left hand.  On examination, there 
was some asymmetry in the 3rd metacarpal phalangeal joint on 
the right hand as well as the proximal interphalangeal joint 
of the hand with secondary swelling from his most recent 
injury.  There were also tiny subungual capillaries present 
in the distal portion of the 3rd fingernail as well as the 
4th.  Diagnosis was remote fracture of the right 3rd 
metacarpophalangeal area and Raynaud's phenomenon of the 
right hand.  

A statement was submitted from the veteran's ex-wife who 
indicated that his right hand had been injured in 1988 and 
that since then, it had caused him problems when it got cold.  
Since he had been back from Germany, when he and their 
daughter were outside at the house, his right hand would 
become cold, and his fingertips would turn white, requiring 
that he go inside and warm his fingers.

A statement is also of record from the veteran's girl friend 
who indicates that she has known him since 1992, and after 
1996, she has noted that his fingertips on the right hand 
would turn white in cold weather.

In his Substantive Appeal, a VA Form 9, dated in June 2002, 
the veteran has specifically described his Raynaud's 
phenomenon as being manifested by characteristic attacks 
which occurred 4-6 times a week with sequential color changes 
that lasted for minutes to hours with pain and paresthesias, 
mostly in cold weather.   

The Board has reviewed the evidence of record in this case in 
association with the contentions advanced by the veteran.  It 
is noted that his most recent VA examination took place in 
the Fall of the year at a VA facility in Florida, not at a 
time or place which would particularly emphasize the 
symptoms, yet he still had manifestations on examination.  
Nonetheless, it was clear that whenever his right hand and 
fingertips are exposed to cold, they turn white, become 
painful and numb and then eventually turn a yellowish color.  
He is required to go inside and warm his fingers and right 
hand when outside in the colder weather.  

The Board finds his assertions and the statements of others 
to be entirely credible in that regard.  It is unclear the 
extent to which his sensory changes may have precipitated 
recurrent right hand/finger injuries, although it is 
uncontradicted that this seems to happen often.  The issue of 
entitlement to compensation for any post-service injuries due 
to the initial injury has not been raised and/or developed 
and is not part of the current appeal.  And absent chronic 
residuals, this is not important to the resolution of this 
issue.  As is noted in documents associated with the Court 
order, the issue relating to arthritis will be handled 
separately herein, by remand, and any possible separate 
rating assignable based on limitation of motion, etc., for 
arthritis, if any, would be consequent to further development 
and action thereon.

In any event, the veteran has specifically noted that the 
fingers undergo characteristic attacks from 4-6 times a week; 
that there are sequential changes in color that last for 
minutes to an hour, and that he had pain and paresthesias 
mostly in cold weather.  He does not argue that he has more 
significant symptoms, and the record does not support that.

Although the evidence is not overwhelming in nature, it is 
adequate to raise a doubt which must be resolved in his 
favor.  The veteran specifically earlier argued that he is 
entitled to a 20 percent rating, and the Board concurs.  

Additional Considerations

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
Raynaud's phenomenon in the right hand under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.

The record does not now reflect a disability picture that is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disorder.  The Board notes that the 
disability has not required frequent hospitalizations.  And 
further, the Board notes that there is no indication that the 
veteran has any hindrance of his employment due to his 
Raynaud's phenomenon.  The Board does not find the veteran's 
case outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).  Should the circumstances change, the veteran 
is free to provide evidence in that regard to the reopening 
of the claim on this or other aspects.


ORDER

Entitlement to an initial increased evaluation of 20 percent 
for Raynaud's syndrome, right hand, is allowed, subject to 
the pertinent regulatory criteria relating to the payment of 
monetary awards.  



REMAND

As noted above, in service, the veteran fell and was felt to 
have injured his right middle and ring fingers.  At the time 
of initial care, a possible avulsion fracture was shown on X-
ray of the middle phalanx of the ring finger.  However, 
subsequent assessments did not confirm fracture, and symptoms 
began to develop into a more sensory nature.  Possible 
Raynaud's phenomenon was suggested and diagnosis was later 
confirmed.  On several subsequent occasions, the veteran has 
been described as having arthritis.  He has also had 
intercurrent injury to the hand.

Since the issue relating to arthritis has not been developed 
for appeal, and based on the evidence of record, and the 
mandates of the Court, the Board has no choice but to remand 
the case on issue # 2 for further development.  The case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be requested to 
provide any further evidence he may have 
with regard to arthritis of the right 
middle and ring fingers which were 
injured in service, and to the extent 
required, the RO should assist him in the 
obtaining of such evidence, which should 
then be added to the claims file.

2.  The veteran's complete VA records 
should be obtained for treatment of his 
arthritis, if any, along with X-rays, and 
these should be attached to the claims 
file.

3.  The veteran should be scheduled for 
an examination by a VA examiner who has 
not previously evaluated him to determine 
the exact nature of any arthritis 
involvement of the right middle and ring 
fingers which were injured in service.  
The examiner should endeavor to determine 
any distinction between the in-service 
injury and associated traumatic 
arthritis, and arthritis of any other 
type (i.e., osteoarthritis, degenerative 
arthritis, rheumatoid arthritis, etc.), 
including that which may be due to and/or 
associable with any other post-service 
injury.  All necessary studies should be 
undertaken, including X-rays, and 
compared to the other evidence of record.  
The opinions should be detailed and 
referenced to the evidence of record.

4.  The RO must ensure that all 
notification and development action 
required by due process requirements is 
completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

5.  The RO should then readjudicate the 
appellant's claim with regard to 
compensation for traumatic arthritis 
involving the right middle and ring 
fingers of the right hand, to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

6.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



